ACCEPTED
                                                                                                   13-15-00106-cv
                                                                                  THIRTEENTH COURT OF APPEALS
                                                                                         CORPUS CHRISTI, TEXAS
        FILED                                                                              10/27/2015 10:41:44 AM
                                                                                                 Dorian E. Ramirez
IN THE 13TH COURT OF APPEALS                                                                                CLERK
        CORPUS CHRISTI

         10/27/15
DORIAN E. RAMIREZ, CLERK
BY DTELLO                          No.13-15-00106-CV                RECEIVED IN
                                                              13th COURT OF APPEALS
                                                           CORPUS CHRISTI/EDINBURG, TEXAS
                                                              10/27/2015 10:41:44 AM
                                  IN THE COURT OF       APPEALSDORIANClerk
                                                                         E. RAMIREZ


                           FOR THE THIRTEENTH JUDICIAL DISTRICT

                               CORPUS CHRISTI/EDINBURG, TEXAS


                                     V. BELAFONTE FRIAR

                                          APPELLANT

                                              V   �.
                                                TC,




            CHRISTOPHER BLASCHKE, INDEPENDENT EXECUTOR OF THE
            ESTATE OF MARY ANNA MAJEFSKI WINKELMANN, DECEASED

                                          APPELLEE

                     On appeal from the County Court of DeWitt County, Texas

                                 APPELLEE 'S AMENDED BRIEF


                                                  11ICHAEL A... JOHNSON,   P.C.

                                                  By:   Isl Michael A. Johnson
                                                        MICHAEL A. JOHNSON
                                                        Texas Bar No. 10770700
                                                        P.O. Box 69
                                                        Victoria, TX 77902
                                                        Tel. (361) 579-6700
                                                        Fax. (361) 485-0465
                                                        Attorney for Appellee
                   CERTIFICATE OF SERVICE

   I, MICHAEL A. JOHNSON, hereby certify that on October 27, 2015,

a true and correct copy of the foregoing Appellee's Brief was served on

the following counsel of record:

Via Electronic Mail
L. Mickele' Daniels
Arena Tower One, Suite 580
7322 Southwest Freeway
Houston, Texas 77074


                                         Isl Michael A. Johnson
                                         Michael A. Johnson
                                         Attorney for Appellee




                 CERTIFICATE OF COMPLIANCE

   I hereby certify that this Appellee' s Brief is a computer generat4d
document that is in compliance with the word limit of Rule 9.4(i)(3) of
the Texas Rules of Appellate Procedure. The number of words in this
document is 2, 154.


                                        Isl Michael A. Johnson
                                        Michael A. Johnson
                                        Attorney for Appellee




                                   6
        DOCUMENT 4



NOTICE OF APPEAL IN ANCILLARY
         PROCEEDING